                    2:18-cr-20046-SLD-EIL # 24                      Page 1 of 3                                                      E-FILED
                                                                                          Wednesday, 14 November, 2018
                                                                                                                     3
                                                                                                                            12:52:09 PM
                                                                                                                          Pages
AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                  Page 1 of
                                                                                                        Clerk, U.S. District Court, ILCD

                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                                                                                      I
                                                           Central District of Illinois
                                                                                                                      Nov 1 4 zora
                                                                                                            c~Rx Of:: r ,: "
                                                                                                            U.v. Dtsr.c:o H,_ LOUR""
                    United States of America                            )                            Cr::.Nr:o
                                                                                                      t:"
                                                                                                               .. l    t,.tcr co I
                                   V.                                   )                                   'V'i .   DJSTRicr otURr
                                                                        )         Case No.    18-20046-02                      IL!..INOJS
                     JESSICA MATTHEWS
                                                                        )
                                                                        )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)   The defendant must not violate federal, state, or local la\v vvhile on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                U.S. District Court, 201 S. Vine St, Urbana IL
                                                                                           Place
       Courtroom B for Final Pretrial Conference


      on                                                     December 20, 2018 at 3:00 PM
                                                                       Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                             2:18-cr-20046-SLD-EIL # 24                        Page 2 of 3

AO 1998 (Rev 12/11) Additional Conditions of Release                                                                                         Page _2_ of   .3 . .   Pages
                                                        ADDITIONAL CONDITIONS OF RELEASE
          TT TS FURTHER ORDERED that the defendant's release is subject to the conditions marked belO\v:

( [?:9)     The defendant is placed in the custody of:
           (6)
             Person or organization              Loretta Matthews
             Address (only if above is an orgam=ation)          108 Pearl Street
            City and state     Milford, Illinois                                                          Tel. No. 2i 7~417~5194
                                                                                                                        ~-------------
who agrees to (a) supervise the defendant. (b) use every effort to assure the defendant's appearance at all cornt proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody. ·

                                                                            Signed:
                                                                                                              Custodian                                     Date
( [?:9)    (7)   The defendant must:
          (18]) {a) submit to supervision by and report for supervision to the 201 s. Vine St, Urbana IL
                     telephone number        217-373-5851      , no later than November 15, 2018 by 10:00 AM
                                                                                      -------   -----   -------

          (!-g]) (b) continue or actively seek employment
          (0) (c) continue or start an education program.
          (0) (d) surrender any passport to:
          (0) (e) not obtain a passport or other international travel document.
          (0) (f) abide by the following restrictions on personal association, residence, or !ravel:

          ([g}) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or ,vitness in the investigation or prosecution,
                         inclnding:   Marcus McKinney
                                      ---      ------




          ( 0 ) (h) get medical or psychiatric treatment:


          ( 0 ) (i) return to custody each _ _ _ _ _ at            ----
                                                                              o'clock after being relea~ed at                      o'clock for employment, schooling,
                         or the following purposes:
                                                                                                                          -,..--   ....- - - - - - - - - - - - - - - -
                         maintain residence at a halfway house or conmmnity corrections center, as the pretrial services office or supervising officer considers
                         necessary.
          ( [81)   (k)   not possess a fiream1, destructive device, or other weapon.
          (18]) (])      not use alcohol ( [RI ) at all ( 0 ) excessively_
          (~) (m)        not use or unlawfully possess a narcotic drug or other controlled substances defined in 2 l U.S.C. § 802, unless prescribed by a licensed
                         medical practitioner.
          c!?:g) <n)     submit to testing for a prohibited substance if requirecl by tht: pretrial services office or supervising officer. Testing may be used with
                         random frequency and may include urine testing, the wearing of a s,veat patch. a remote alcohol testing system, and/or any form of
                         prohibited substance screening or testing. The defendant must not obstruct. a1tempt to obstruct. or tamper with the efiiciency and
                         (lccuracy of prohibited substance screening or testing.
          ([gi) (o)      participate in a program of inpatient or outpatient substance abuse 1herapy and counseling if directed by the pretrial services office or
                         supervising officer.
          (0) (p)        participate in one of the following location restriction programs and comply with its requirements as directed.
                         ( 0 ) (i) Curfew. You are restricted to your residence every day ( 0) from ______ to ~ - - - - · or ( 0 ) as
                                      directed by the pretrial services office or supervising officer; or
                         ( 0 ) (ii) Home Detention. You are restricted to your residence at all times except !hr employment; education; religious services:
                                     medical, substance abuse, or mental health treatment; attorney visils; court appearances; court-ordered obligations; or other
                                     activities approved in advance by the pre(Tial services office or supervising officer; or
                         ( 0 ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-dowT1 at your residence except for medical necessities and
                                     court appearances or other activities specifically approved by iht'. court.
          (0) (q)        submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                         requirements and instructions provided.
                         (0) You must pay all or part of the cost of the program based on your ability to pay as determined by tl1e pretrial services office or
                                supervising officer.
          ([8]) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                    arrests, questioning, or traffic stops,
          (0) (s) defendant agrees to participate in the Pretrial Alternative to Detention fnitiative Program (PADI) and to comply with the rules and
                    regulations of this program.
          ([El) (t) Maintain residence at your m5>ihers address at 108 Pearl Street, Milford, Illinois 60953
                   2:18-cr-20046-SLD-EIL # 24                     Page 3 of 3
AO l99C (Rev. 09/08) Advice of Penalties

                                             ADVICE OF PENAL TIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison tem1 of not more than ten years
and for a federal m isdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or infonmnt; retaliate or attenpt to retaliate against a witness, victirporinformant; or intimidate or atterrpt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( 1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the foifeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I anrnware of the conditions of release. I pronise to obey all corditions
of release, to appear as directed,and surrender to serve any sentence imposed. I am aware of the penalties and sanctions setforth above.


                                                            s/Jessica Matthews

                                                                                                        '-~~~~
                                                        ~                               Defendant ·s Signature


                                                                                          t:UCity and Siare



                                                   Directions to the United States Marshal

( x) The defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified.  s/Eric I. Long


Date:            11/14/2018
        ---~




                                                                       ERIC L LONG           U.S. MAGISTRATE JUDGE
                                                                                         Printed name and title




                     DISTRIBUTION          COURT    DEFENDANT    PRETRIAL SERVJCE       U.S. ATTOR:"IEY       U.S. MARSHAL
